In Mandamus. This cause came on for further consideration upon relators’ motion for an order to show cause. On December 18,1996, this court issued an alternative writ and set forth a schedule for the presentation of evidence and filing of briefs. Upon consideration of relators’ motion, filed with respondent’s agreement, for an order staying further proceedings herein for fifteen days,
IT IS ORDERED by the court that the motion for stay be, and hereby is, granted.
*1556IT IS FURTHER ORDERED that the stay shall expire February 21,1997, and relators’ brief shall be due February 24,1997.
Resnick, J., not participating.